 Case 1:18-cr-00167-PLM ECF No. 1044 filed 12/17/19 PageID.7572 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,

             vs.                                     No. 1:18-CR-167

RYAN RASHAD BROWN,                                   HON. PAUL L. MALONEY
                                                     United States District Judge
                  Defendant.
_________________________________/

      GOVERNMENT’S OPPOSITION TO RYAN BROWN’S RENEWED
            MOTION FOR JUDGMENT OF ACQUITTAL

      The United States of America, by and through Andrew Byerly Birge, United

States Attorney, and Dan McGraw and Kate Zell, Assistant United States Attorneys,

files this opposition to Defendant Ryan Rashad Brown’s renewed motion for judgment

of acquittal, and respectfully requests that the Court deny the motion.

      Brown was one of four defendants to exercise his right to a jury trial in this

cocaine trafficking conspiracy prosecution. The Court presided over the jury trial

from October 24 to November 5, 2019. On the eighth day of trial, November 4, 2019,

the government rested its case in chief, and each of the defendants orally moved the

court for a judgment of acquittal pursuant to Rule 29 of the Federal Rules of Criminal

Procedure, including Brown. (R. 970.) The government opposed Brown’s motion. The

Court denied the motion in open court. (Id.) The jury returned a verdict on November

5, 2019, and found Brown guilty of count one, conspiracy to distribute and possess

with intent to distribute 500 grams or more of cocaine, and a quantity of cocaine base;



                                          1
 Case 1:18-cr-00167-PLM ECF No. 1044 filed 12/17/19 PageID.7573 Page 2 of 4



count five, possession with intent to distribute cocaine on April 8, 2018; and count

twelve, possession with intent to distribute 500 grams or more of cocaine on May 7,

2018. (R. 976.) On November 19, 2019, Brown renewed his motion for judgment of

acquittal (R. 994) with a brief in support (R. 995) pursuant to Rule 29(c)(1) of the

Federal Rules of Criminal Procedure. The motion should be denied.

      Under Rule 29(c)(1), “[a] defendant may move for a judgment of acquittal, or

renew such motion, within 14 days after a guilty verdict . . . .” In ruling on such a

motion, “the trial judge must view the evidence and reasonable inferences to be drawn

therefrom most favorable to the Government.” United States v. Gaines, 353 F.2d 276,

278 (6th Cir. 1965). The same standard, when employed in an appellate context, “is

a great obstacle to overcome, United States v. Winkle, 477 F.3d 407, 413 (6th Cir.

2007), and presents the appellant in a criminal case with a very heavy burden.”

United States v. Hughes, 505 F.3d 578, 592 (6th Cir. 2007) (citing United States v.

Jackson, 473 F.3d 660, 669 (6th Cir. 2007)).

      Here, the evidence admitted at trial against Brown, when viewed in a light

most favorable to the Government, was overwhelming. The government incorporates

the argument made in open court in opposition to Brown’s original motion for

judgment of acquittal, and briefly summarizes the evidence against Brown for

purposes of this renewed motion.

      As to count one, conspiracy, the evidence at trial proved beyond a reasonable

doubt that Brown was a cocaine customer of Howard Mayfield who then sold cocaine

and manufactured cocaine base for further sale. Brown was also a middle man for a



                                         2
 Case 1:18-cr-00167-PLM ECF No. 1044 filed 12/17/19 PageID.7574 Page 3 of 4



period of time for kilogram quantities of cocaine between Mayfield and Muskegon-

based supplier Craig James. The jury heard intercepted calls between Mayfield and

Brown, saw intercepted text messages between Brown, Mayfield, and other co-

conspirators, and heard and saw evidence of physical and electronic surveillance of

Mayfield and Brown’s movements. The evidence showed that Brown was involved

for the entirety of the conspiracy.

      As to count five, possession with intent to distribute cocaine on April 8, 2018,

the jury heard an intercepted call between Mayfield and Brown, where Brown

ordered a “hizzy” (half ounce) of cocaine (Gov. Ex. 7.1.9910.) The jury saw GPS

tracking evidence that showed Mayfield’s Tahoe at Brown’s house 30 minutes after

the call. The jury also heard from officers who physically surveilled Mayfield going

into Brown’s house, and then leave a short time later. After Mayfield left, officers

observed an unknown white male arrive at Brown’s house, go inside, and exit a short

time later. All of this evidence was sufficient to prove that Brown possessed cocaine

on April 8, 2018 with the intent to distribute.

      As to count twelve, possession with intent to distribute 500 grams or more of

cocaine on May 7, 2018, the jury saw evidence of 19 calls or text messages between

Brown and cocaine supplier Craig James. The jury also heard intercepted calls

between Mayfield and Brown where they discussed traveling to Muskegon to buy

cocaine from James. The jury saw GPS tracking evidence that tracked Mayfield’s

Tahoe from Brown’s house, to the drug house on Superior Street in Muskegon where

they purchased a half kilogram of cocaine from James, and back to Brown’s house



                                           3
 Case 1:18-cr-00167-PLM ECF No. 1044 filed 12/17/19 PageID.7575 Page 4 of 4



after. The jury also heard from multiple police officers who physically surveilled

Mayfield and Brown’s movements on this date to corroborate the GPS tracking

evidence. The jury also heard an intercepted call between Mayfield and Nicole Starr

that occurred while Mayfield and Brown were driving from Grand Rapids to

Muskegon. The jury heard Brown talk to Starr during that call. Lastly, Craig James

testified that he sold Mayfield and Brown either a half or full kilogram of cocaine on

this date in Muskegon. All of this evidence was sufficient to prove that Brown

possessed 500 grams or more of cocaine on May 7, 2018 with the intent to distribute.

      For all of the foregoing reasons, and when viewing the evidence in a light most

favorable to the Government, the Court should deny Brown’s renewed motion for

judgment of acquittal.


                                       Respectfully submitted,

                                       ANDREW BYERLY BIRGE
                                       United States Attorney

Date: December 17, 2019                /s/ Daniel T. McGraw
                                       DANIEL T. McGRAW
                                       KATE ZELL
                                       Assistant United States Attorneys
                                       P.O. Box 208
                                       Grand Rapids, Michigan 49503
                                       (616) 456-2404




                                          4
